TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00327-CV



                           American Premier Homes, LLC, Appellant

                                                   v.

                                     Silvia Ciuffetelli, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
    NO. 11-1027-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                              M E M O R AN D U M O P I N I O N


                Appellant American Premier Homes, LLC has filed an agreed motion to dismiss this

appeal on the ground that the trial court granted its motion for new trial. See Tex. R. Civ. P. 329b(e)

(if motion for new trial timely filed, trial court has plenary power to grant new trial until thirty days

after all such timely filed motions are overruled, either by written and signed order or by operation

of law). We dismiss the appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a).



                                                _____________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: September 28, 2012